                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

ANTHONY MATTHEWS,

       Plaintiffs,                                    Case No. 3:18-cv-26

vs.

DAYTON POLICE DEPARTMENT, et al.,                     District Judge Thomas M. Rose
                                                      Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

 REPORT AND RECOMMENDATION1 THAT PRO SE PLAINTIFF’S MOTION FOR
   LEAVE TO APPEAL IN FORMA PAUPERIS ON APPEAL (DOC. 42) BE DENIED
                            WITHOUT PREJUDICE
______________________________________________________________________________

       This pro se civil case is before the Court on Plaintiff’s motion to proceed in forma pauperis

(“IFP”) on appeal. Doc. 42. “[U]nder Rule 24(a), a non-prisoner who desires to appeal in forma

pauperis must first file a motion seeking such relief with the district court.” Callihan v. Schneider,

178 F.3d 800, 803 (6th Cir. 1999) (citing Fed. R. App. P. 24). “With that motion, the individual

must attach an affidavit showing in detail the information prescribed by Form 4 of the Appendix

of Forms to the Federal Rules of Appellate Procedure[,]” namely, “information detailing the

individual’s ability to pay or give security for fees and costs; the right to redress; and the issues

the party intends to present on appeal.” Id.; see also Fed. R. App. P. 24(a)(1). “After this required

information has been filed, the district court must ascertain both the individual’s pauper status and

the merits of the appeal.” Id.

       Here, pro se Plaintiff has not complied with Appellate Rule 24 because, at the least, he has

not identified the issues he intends to present on appeal as required by Appellate Rule 24(a)(1)(C).


       1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
See doc. 42. Therefore, the undersigned is not able to determine whether he seeks to appeal in

good faith. Accordingly, the undersigned RECOMMENDS that that pro se Plaintiff’s motion for

leave to appeal IFP (doc. 42) be DENIED WITHOUT PREJUDICE for failure to comply with

Appellate Rule 24. See Burney v. Warden, No. 2:09-CV-731, 2010 WL 3365935, at *3 (S.D. Ohio

Aug. 23, 2010); United States v. Ayyubi, No. 5:92CR0206, 2013 WL 4592023, at *2 (N.D. Ohio

Aug. 26, 2013).



Date:   October 30, 2018                          s/ Michael J. Newman
                                                  Michael J. Newman
                                                  United States Magistrate Judge




                                              2
                           NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however,

this Report and Recommendation was served upon you by mail, this deadline is extended to

SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the

deadline to file objections by filing a motion for extension, which the Court may grant upon a

showing of good cause.

       Any objections filed shall specify the portions of the Report and Recommendation objected

to, and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based, in whole or in part, upon matters occurring of record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs.

       A party may respond to another party’s objections within FOURTEEN days after being

served with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ.

P. 6(d) if served on you by electronic means, such as via the Court’s CM/ECF filing system. If,

however, this Report and Recommendation was served upon you by mail, this deadline is extended

to SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d).

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).



                                                3
